In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 16-1248V
                                          (Not to be Published)


*************************
REGINALD GROSE,             *                                    Special Master Corcoran
                            *
                            *                                    Filed: May 11, 2018
                Petitioner, *
     v.                     *                                    Motion for Ruling on Record;
                            *                                    Dismissal of Petition; Vaccine
SECRETARY OF HEALTH         *                                    Act; Denial Without Hearing.
AND HUMAN SERVICES,         *
                            *
                Respondent. *
                            *
*************************

Amy S. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Claudia B. Gangi, U.S. Dep’t of Justice, Washington, D.C. for Respondent.

                 DECISION DISMISSING CASE FOR INSUFFICIENT PROOF1

        On September 30, 2016, Reginald Grose filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 The Petition alleges that the influenza (“flu”)
vaccine Mr. Grose received on October 7, 2013, caused him to suffer right shoulder tendinitis,
bursitis, and brachial neuritis. See Petition (“Pet.”) (ECF No. 1) at 1. On January 19, 2017,
Petitioner filed an Amended Petition alleging that he received a flu vaccine on October 7, 2014,
that caused him to suffer right shoulder tendinitis, bursitis, and brachial neuritis, or alternately

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
aggravated pre-existing right shoulder injuries. Amended Petition (ECF No. 14) at 1-2. The
Amended Petition contains no allegations relating to the flu vaccine received in 2013.3

        After filing medical records from September 2016 to March 2017, the parties filed the Joint
Statement of Completion on March 23, 2017 (ECF No. 22). Respondent then filed his Rule 4(c)
Report on August 7, 2018, contesting Petitioner’s right to damages (ECF No. 31). More
specifically, Respondent’s Report asserted that Petitioner had not offered preponderant evidence
(medical or scientific) demonstrating a right to compensation with regard to his alleged initial
injury (or a significant aggravation thereafter). Id. at 6. In addition, Respondent argued that
Petitioner’s post-vaccination diagnosis of amyotrophic lateral sclerosis (“ALS”) was the more
likely cause of Petitioner’s right shoulder complaints. Id.

         Given the issues identified by Respondent in the Rule 4(c) Report, I held a status
conference with the parties on September 5, 2017, at which time I discussed the overall viability
of Petitioner’s claim, and proposed a deadline for Petitioner to retain an expert to opine in this
matter. See Non-PDF Order, dated Sept. 5, 2017. I specifically directed Petitioner to file an expert
report on or before November 9, 2017. Id. Thereafter, Petitioner filed two motions for an extension
of time to the file the report. See ECF Nos. 34, 35. According to Petitioner’s second motion,
counsel had retained Dr. Marko Bodor to conduct a medical review of his case, which he was still
in the process of completing (ECF No. 35). Petitioner filed a third request for an extension of time
on January 11, 2018, informing the Court that his expert could not offer a medical opinion in
support of his claim, and requesting additional time to determine how he wished to proceed in this
matter (ECF No. 36). Thus, in a Non-PDF Order, dated March 30, 2018, I directed Petitioner to
file a status report on or before February 16, 2018, indicating if he intended to continue with his
claim or request dismissal.

        On February 16, 2018, Petitioner filed the present motion for a ruling on the record (rather
than file an expert report), setting forth the medical facts in support of his claim and requesting a
favorable ruling. See Motion for Ruling on the Record, dated Mar. 23, 2018 (ECF No. 39)
(“Mot.”). In his motion, Petitioner maintains that the flu vaccine he received on October 7, 2014,4
caused him to suffer immediate right shoulder pain (citing Ex. 11 at 5) which resulted in a right
shoulder tendinitis diagnosis roughly three months later on January 19, 2015, and a bursitis (and
brachial neuritis) diagnosis roughly five months later on March 19, 2015. Id. at 2. Petitioner
otherwise maintains that his ALS symptoms (beginning between April and June 2015) are
unrelated to the symptoms he experienced post-vaccination in 2014. Id.



3
 According to Petitioner’s affidavit, he originally thought he received a flu shot in his right arm on October 7, 2013,
but later realized the 2013 vaccine was administered in his left shoulder without complications. Ex. 11 at 1.

4
    Petitioner’s motion contains no allegations relating to the flu vaccine he received on October 7, 2013.

                                                             2
         Respondent filed a responses on April 19, 2018, asserting that he relies on the arguments
set forth in his Rule 4(c) Report in maintaining that the present matter should be dismissed.
Respondent reiterates that the current record does not provide sufficient evidence of vaccine
causation based on the lack of support in Petitioner’s medical records and his onset of ALS post-
vaccination (ECF No. 40).

                                                           Analysis

         To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or (2) that he suffered an injury that was actually caused
by a vaccine. See Sections 13(a)(1)(A) and 11(c)(1). An examination of the record, however, does
not uncover preponderant evidence that Mr. Grose suffered a Table injury. Accordingly, Petitioner
seeks to establish entitlement via a causation-in-fact, non-Table claim - meaning he must meet the
test for such a claim set forth by the Federal Circuit in Althen v. Sec’y of Health & Human Servs.,
418 F.3d 1274 (Fed. Cir. 2005).

        Although Petitioner submitted evidence of tendinitis/bursitis/brachial neuritis diagnoses,
there is no evidence in the record that any treater linked Petitioner’s vaccine to either of his
diagnoses thereafter, or to a significant aggravation of any pre-existing injury. At best, the record
suggests that at least one of Petitioner’s treaters made reference to his shoulder pain starting
following vaccination (Ex. 12 at 15).5 However, upon review, this record appears to establish only
that Petitioner himself informed treaters of this fact, or that treaters (accepting his medical history
as true) assumed the correlation had been noted in the past, and accordingly recorded those in Mr.
Grose’s past medical history (Ex. 12 at 15). Such evidence does not establish a causal link between
an injury and a vaccination. Overall, the treater opinions contained in the medical record do not
support Petitioner’s assertion that he suffered a vaccine-induced injury, and it is otherwise
undeniable that he was never so diagnosed around the time of the vaccination – or later for that
matter.

        Petitioner’s inability to obtain an expert report to support his claim is also a significant
barrier to his claim’s overall tenability. Petitioner has offered no medical or scientific support for
a theory in which the flu vaccine could be deemed causal of the tendinitis/bursitis/brachial neuritis
(or a significant aggravation of a pre-existing injury) that Petitioner experienced. Certainly many
Vaccine Program petitioners succeed in alleging a vaccine-induced tendinitis/bursitis injury (or
SIRVA-type injuries) and vaccine-induced brachial neuritis. In order to succeed however,
Petitioner would have needed some combination of (a) medical or scientific literature


5
 Notably, the physician’s note cited in this record states that Petitioner developed right shoulder pain following a flu
shot in 2013 (a vaccination that Petitioner specifically amended his petition to exclude, and one that he specifically
denies caused him any right shoulder problems). See Ex. 11 at 2; Ex. 12 at 15.

                                                           3
corroborating his claim that flu vaccine can cause injuries akin to what he experienced, (b) treater
support for the conclusion that the flu vaccine was the cause of his injury, and/or (c) a persuasive,
reliable expert opinion explaining how Mr. Grose’s course of post-vaccination symptoms is
consistent with the pathogenesis of a vaccine-caused disease. Here, however, Petitioner has offered
no such evidence of any kind.

         In addition, even if I assume some causal link existed between Petitioner’s flu vaccine and
his subsequent diagnoses, Petitioner has not offered evidence demonstrating that onset of his
shoulder injury occurred in a medically acceptable timeframe. In this case, Petitioner argues that
his shoulder pain began immediately following his October 2014 vaccination. Mot. at 1.6 Petitioner
cites to a doctor’s office visit in January 2015 (over three months post-vaccination) as the time of
initial diagnosis of tendinitis following his vaccination (Ex. 2 at 19). This record, however, does
not support Petitioner’s assertion that his pain began immediately (i.e. within hours or perhaps
days) following his October 2014 flu vaccine. Rather, the record cited by Petitioner appears to
assert that he had previously been diagnosed with arthritis/tendinitis prior to the visit, and does not
purport to assess onset of any post-vaccination symptoms. Furthermore, subsequent visits with
treaters indicate that Petitioner reported his shoulder pain began prior to his October 2014 flu
vaccine. See, e.g., Ex. 2 at 14 (2/17/2015 office visit stating pain started “over the last year”); Ex.
9 at 65-68 (3/19/2015 office visit stating pain started approximately two years prior to visit); Ex.
12 at 15, 27 (11/3/2015 office visit stating right shoulder pain developed two years ago after a
2013 flu vaccine he received in his left arm); Ex. 12 at 33, 79 (4/21/2014 office visit stating
shoulder pain began two years prior and patient denied any particular inciting event or trauma).

        Petitioner’s affidavit states that he contacted his physician to schedule his January 2015
appointment in November 2014 (Ex. 11 at 2). Thus, even if I assume Mr. Grose’s pain began in
November 2014 (between one to two months post-vaccination), the onset of his symptoms is more
likely than not too long to be causal. See, e.g., Cooper v. Sec’y of Health & Human Servs., No. 16-
1387V, 2018 WL 1835179, at *11 (Fed. Cl. Spec. Mstr. Jan. 18, 2018) (finding entitlement where
tendinitis/SIRVA injury occurred 48 hours post-vaccination); Jewell v. Sec’y of Health & Human
Servs., No. 16-0670V, 2017 WL 7259139, at * 3 (Fed. Cl. Spec. Mstr. Aug. 4, 2017) (finding
entitlement where bursitis/SIRVA injury occurred within 72 hours of vaccination). My concerns
about the timing issue would be the same even if Mr. Grose's injury were properly characterized
as brachial neuritis (given the acute nature of the disease). See, e.g., Garner v. Sec’y of Health &
Human Servs., No. 15-063V, 2017 WL 1713184 (Fed. Cl. Spec. Mstr. Mar. 24, 2017), mot. for
review den’d, 133 Fed. Cl. 140 (2017) (categorizing brachial neuritis as acute and suggesting
severe pain should begin within days following vaccination). In addition, Petitioner has otherwise
cited no case law or medical or scientific literature supporting his assertion that his shoulder injury

6
  In support, Petitioner cites to his affidavit (Ex. 11 at 5). Mot. at 1. However, Petitioner’s affidavit is only three pages
in length--and in fact does not support his assertion that his pain started immediately following his October 2014
vaccination. Rather, the affidavit states that Petitioner used pain medication “over the following months” post-
vaccination and then scheduled a doctor’s appointment for January 2015. Ex. 11 at 2.

                                                             4
(or significant aggravation of a pre-existing shoulder injury) occurred in a medically appropriate
timeframe.

        It is also well documented in the medical record that Petitioner suffered from a shoulder
injury in 2013 prior to receiving his October 2014 flu vaccine. Petitioner himself acknowledged
this fact in his motion (Mot. at 1), and stated that it completely resolved, with no pain prior to
receiving the flu vaccine in 2014 (Ex. 11 at 2). Mr. Grose’s treaters (who evaluated him specifically
for shoulder problems in 2013) noted that Mr. Grose attributed his 2013 shoulder symptoms to
various causes. See Ex. 8 at 6, 8 (12/11/2013 appointment stating right shoulder injury occurred
“years ago in a car accident” and reoccurred three months ago while doing pushups). Although, in
his affidavit, dated February 21, 2017, Mr. Grose attributed the 2013 shoulder injury to a different
cause. Ex. 11 at 2 (2/21/2017 affidavit stating right shoulder injury occurred while “installing a
video surveillance system for a friend”). Although Petitioner asserts that his prior shoulder pain
resolved prior to his October 2014 flu vaccine (Ex. 11 at 1-2), the medical records (as noted above)
do not support this assertion. Petitioner has thus failed to offer persuasive evidence distinguishing
his pre-existing shoulder problems from the pain he allegedly experienced immediately following
his 2014 vaccination.

       Finally, as Respondent pointed out, Mr. Grose was subsequently diagnosed with ALS post-
vaccination around October 4, 2016 (although it appears his symptoms may have started as early
as April 2015) See Ex. 12 at 11; Ex. 2 at 7, 78. According to Respondent, symptoms including
muscle weakness, back pain, joint pain, extreme weight loss, and fasciculation (some of which Mr.
Grose experienced) were more likely attributable to his onset of ALS post-vaccination. Although
Mr. Grose directly disputes any assertion that his ALS caused his symptoms, he offered no
additional medical or scientific support analyzing the medical facts of his case and distinguishing
his symptoms from those typically experienced by ALS patients.

        Ultimately, a combination of the medical record itself and Petitioner's failure to obtain an
expert are fatal to his claim. The record itself contains unexplained and unrebutted facts that
suggest either that Petitioner's injuries predated vaccination, or that they are attributable to an
entirely different illness that he unquestionably experienced. An expert opinion could have helped
address such factual concerns, and was also needed in this case to provide some basis for
Petitioner's Althen prong one and/or three showing. The plain record itself, without such further
supplementation or substantiation, does not support Petitioner's claim, and therefore I cannot rule
in his favor based solely upon it.

       Under the Vaccine Act, a petitioner may not receive a Vaccine Program award based solely
on his claims alone. Rather, the petition must be supported by either medical records or by the
opinion of a competent medical expert. Section 13(a)(1). In this case, however, there is insufficient
evidence in the record for Petitioner to meet his burden of proof, and no expert opinion has been


                                                 5
offered. Petitioner’s claim therefore cannot succeed and must be dismissed. Section 11(c)(1)(A).

      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.




       IT IS SO ORDERED.

                                                           /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




                                               6